Citation Nr: 1331731	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  08-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for degenerative joint disease of the left knee. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a disability manifested by lumps in the breasts. 

5.  Entitlement to service connection for osteoarthritis of the cervical spine. 

6.  Entitlement to service connection for a bilateral leg disability. 

7.  Entitlement to service connection for headaches. 

8.  Entitlement to service connection for a disability manifested by memory loss. 

9.  Entitlement to service connection for a respiratory disability. 

10. Entitlement to service connection for osteoporosis. 

11.  Entitlement to an initial rating greater than 20 percent for fibromyalgia. 

12.  Entitlement to an initial rating greater than 10 percent prior to November 11, 2010, and greater than 30 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to June 1981 and from July to September 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2006, June 2007, February 2008, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Having reviewed the voluminous evidence of record, the Board finds that the issues on appeal are as stated above.

In September 2010, the Board denied the Veteran's claims of service connection for arthritis, hardening of the arteries, a lumbar spine disability, right foot disability, bilateral eye disabilities and for a respiratory disability, and also denied the Veteran's higher initial rating claim for fibromyalgia.  The Board remanded the Veteran's higher initial rating claim for PTSD and her service connection claims for bilateral hearing loss, bilateral knee disabilities, lumps in the breast, bilateral leg disabilities, memory loss, headaches, and for osteoporosis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

Both the Veteran, through her attorney, and VA's Office of the General Counsel (OGC) appealed the Board's September 2010 decision denying her claims of service connection for a respiratory disability and for a higher initial rating for fibromyalgia to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion).  In April 2011, the Court granted the Joint Motion and vacated and remanded the September 2010 Board decision only with respect to the denial of service connection for a respiratory disability and a higher initial rating for fibromyalgia. 

In September 2011, the Board denied the Veteran's higher initial rating claim for fibromyalgia and remanded the Veteran's claim of service connection for a respiratory disability to the RO/AMC.  The Veteran, through an attorney, appealed the Board's September 2011 denial of her higher initial rating claim for fibromyalgia to the Court.  In October 2012, the Court vacated and remanded the September 2011 Board decision only with respect to the denial of a higher initial rating for fibromyalgia. 

Unfortunately, and although the Board regrets any additional delay caused by this REMAND, the appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she incurred multiple disabilities during active service.  She also contends that her service-connected fibromyalgia and PTSD are both more disabling than currently evaluated.  Having reviewed the record evidence, the Board reluctantly concludes that additional development is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that additional relevant VA treatment records have been associated with the Veteran's Virtual VA claims file since the most recent supplemental statements of the case were issued by the RO/AMC in October 2012.  There is no indication in the claims file that either the Veteran or her attorney has waived RO jurisdiction over this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  Thus, on remand, the Veteran's updated VA treatment records should be reviewed prior to readjudicating the currently appealed claims.

With respect to the Veteran's higher initial rating claim for fibromyalgia, the Board notes that, in its October 2012 decision, the Court found the discussion of the November 2010 VA spine examination in the September 2011 Board decision to be problematic concerning the current nature and severity of the Veteran's service-connected fibromyalgia.  The Board also notes that, although the Veteran and her attorney have argued strenuously that the February 2010 VA examination for her service-connected fibromyalgia was insufficient, the Court specifically found this argument to be unpersuasive.  See Bellows v. Shinseki, No. 11-3196 (Vet. App. Oct. 18, 2012), at pp. 3-6.  The Board notes further that a May 2012 VA examination report attributed the Veteran's cervical spine limitation of motion and headaches to her service-connected fibromyalgia.  Given the foregoing, the Board finds that, on remand, the Veteran should be afforded another VA examination which addresses the current nature and severity of her service-connected fibromyalgia.  

With respect to the Veteran's claim of service connection for lumps in the breasts, the Board observes that, in the November 2010 VA gynecological conditions and disorders of the breast examination, the VA examiner diagnosed costochondritis.  This examiner did not state whether costochondritis was related to the Veteran's active service or any incident of service, to include the assertion that the Veteran experienced lumps in the breasts during service.  Thus, on remand, the Board finds that the November 2010 VA gynecological conditions and disorders of the breast examination should be returned to the VA examiner who conducted for an addendum which includes the opinions requested in the Board's September 2010 remand.

The Board also requested in its September 2010 remand that the Veteran be afforded a VA examination to determine the nature and etiology of a disability characterized by memory loss.  See Board decision dated September 17, 2010, at pp. 23.  Although he was asked to address the Veteran's disability characterized by memory loss, the VA examiner who conducted the Veteran's May 2012 VA headaches Disability Benefits Questionnaire (DBQ) did not provide any physical examination findings or opinions concerning this claimed disability.  A review of the Veteran's claims file also shows that her memory loss has been evaluated on VA psychiatric examinations as part of her service-connected PTSD.  Compliance by the RO with the Board's September 2010 remand instructions concerning an examination to determine the nature and etiology of the Veteran's disability characterized by memory loss was not discretionary.  Thus, on remand, the Board finds that the Veteran should be scheduled for an examination to determine the nature and etiology of her disability characterized by memory loss.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in November 2012 without complying with the September 2010 remand instructions on the issue of entitlement to service connection for a disability characterized by memory loss.  Given this error, another remand of this issue is required.  

A review of the Veteran's VA neck (cervical spine) DBQ in May 2012 shows that the VA examiner attributed her cervical spine spasm and loss of motion to her service-connected fibromyalgia.  This examiner also found that the Veteran had arthritis of the cervical spine on x-rays but did not indicate whether it was related to active service.  Thus, on remand, the Board finds that the May 24, 2012, VA neck (cervical spine) DBQ should be returned to the VA examiner who completed it in order for this examiner to provide an addendum concerning the etiology of the Veteran's cervical spine arthritis.  

With respect to the Veteran's claim of service connection for a respiratory disability, the October 2011 VA respiratory conditions DBQ indicates that pulmonary function testing in January 2008 showed a diffusion defect consistent with pulmonary vascular process and diagnosed a minimal diffusion defect.  The October 2011 VA examiner also stated that no respiratory problem had been diagnosed.  There was no mention of the Veteran's sleep apnea, which was diagnosed following a private sleep study in March 2008, in the October 2011 VA respiratory conditions DBQ.  Although the October 2011 VA examiner noted that the Veteran attributed her current respiratory condition to in-service exposure to burn pits, this examiner did not consider these assertions or the Veteran's lifelong smoking habit in her etiological opinion concerning a respiratory disability.  A review of the Veteran's VA outpatient treatment records indicate she has had a 1-pack per day smoking habit for more than 35 years.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the October 2011 VA respiratory conditions DBQ, the Board finds that it is inadequate for VA adjudication purposes.  See also 38 C.F.R. § 4.2 (2013).  Thus, on remand, the Board finds that the Veteran should be provided a new VA examination which addresses the current nature and etiology of her respiratory disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her attorney and ask her to identify all VA and non-VA clinicians who have treated her for bilateral hearing loss, degenerative joint disease of the left knee, a right knee disability, a disability manifested by lumps in the breasts, osteoarthritis of the cervical spine, a bilateral leg disability, headaches, a disability manifested by memory loss, a respiratory disability, osteoporosis, and/or for her service-connected fibromyalgia or PTSD since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected fibromyalgia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any residuals of service-connected fibromyalgia currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected fibromyalgia is manifested by widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome (IBS) symptoms, depression, anxiety, or Raynaud's-like symptoms.  The examiner also should state whether the Veteran's fibromyalgia symptoms are constant or nearly so and refractory to therapy.  The examiner finally should state whether, and to what extent, the Veteran's service-connected fibromyalgia interferes with her employability.  A complete rationale must be provided for any opinions expressed.

3.  Contact the VA Medical Center in El Paso, Texas, and request that the VA examiner who completed the Veteran's November 18, 2010, VA gynecological conditions and disorders of the breast examination provide an addendum to this examination report.  The claims file and a copy of this remand should be forwarded to this examiner for review.  In her addendum to this examination report, this VA examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's costochondritis was incurred in or aggravated by active service, to include her assertion that she experienced lumps in the breasts during service.  A complete rationale must be provided for any opinions expressed.

This examiner is advised again that the Veteran contends that she incurred lumps in the breasts during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for lumps in the breasts is not persuasive evidence that such disability did not occur during service.

4.  If, and only if, the VA examiner who conducted the Veteran's November 18, 2010, VA gynecological conditions and disorders of the breast examination is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of her disability manifested by lumps in the breasts.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that lumps in the breasts, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that costochondritis, if diagnosed, is related to active service or any incident of service, to include the Veteran's assertion that she experienced lumps in the breasts during service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred lumps in the breasts during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for lumps in the breasts is not persuasive evidence that such disability did not occur during service.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of a disability manifested by memory loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred a disability manifested by memory loss during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for a disability manifested by memory loss is not persuasive evidence that such disability did not occur during service.

6.  Contact the VA Medical Center in El Paso, Texas, and request that the VA examiner who completed the Veteran's May 24, 2012, VA neck (cervical spine) DBQ provide an addendum to this examination report.  The claims file and a copy of this remand should be forwarded to this examiner for review.  In her addendum to this examination report, this VA examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis of the cervical spine (documented on x-rays) was incurred in or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

This examiner is advised again that the Veteran contends that she incurred a cervical spine disability during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for a cervical spine disability is not persuasive evidence that such disability did not occur during service.

7.  If, and only if, the VA examiner who conducted the Veteran's May 24, 2012, VA neck (cervical spine) DBQ is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of her cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cervical spine disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, to include arthritis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred a cervical spine disability during active service.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for a cervical spine disability is not persuasive evidence that such disability did not occur during service.

8.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her respiratory disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any respiratory disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, if diagnosed, is related to active service or any incident of service, to include exposure to burn pits.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, if diagnosed, is related to the Veteran's lifelong history of smoking.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she incurred a respiratory disability during active service, including as a result of exposure to burn pits.  The examiner also is advised that the lack of contemporaneous service treatment records showing in-service complaints of or treatment for a respiratory disability is not persuasive evidence that such disability did not occur during service.

9.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

10.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

